DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Drawings
The drawings are objected to because the reference number 9 is described in the disclosure as being filament extrusions and filaments (Specification, Page 9, Paragraphs 53 – 54). The reference number should have a constant name throughout the disclosure. Further the elastomeric filaments have been referenced as a different number 6, 7.  Referencing 9 as a filament confuses the meaning of the term filament. For clarity, it is recommended that the applicant name the body yarns used to form part of the knitted structure a different name than the extended segments integrally formed with the end or solid portion. And that the applicant clearly use the full name each time the part is mentioned in the disclosure to avoid any confusion. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the knitted structure includes at least two layers elastomeric filaments adhered to one another” in claim 1 is indefinite. It is unclear if the layers are made from filaments that are adhered to each other or if the knitted structure includes two layers and those layers are connected together by an adhesive. Claim 20 is similarly rejected. Claims 2 – 15 are rejected due to their dependency on claim 1.
The phrase “a solid distal end formed integrally with the elastomeric silicone filaments” in claim 1 is indefinite. The term “the elastomeric silicone filaments” had already been described as being used to form the knitted structure. The disclosure discusses that the distal end if formed integrally with long filament extrusions and those filament extrusions are knit into the knitted structure. But the applicant’s disclosure seems to distinguish the elastomeric silicone filaments 6, 7 forming the knitted structure from the filament extrusions 9 integrally formed with the solid distal portion 10. Thus, it is unclear if the applicant is claiming that the elastomeric silicone filaments in the knitted structure are the filament extrusions or if the applicant is claiming that the knitted structure includes elastomeric silicone filaments and elastomeric filament extrusions which are integrally formed with the solid portion. The claims should make it clear how many different parts are present in the product. Further, the integrally formed sections that extend from the distal end should be identified separately from the elastomeric filaments forming the body of the knit structure, so that further dependent claims which might recite that the filaments are hollow or made from two materials are clear about if they refer to the body yarns or the extrusions attached to the distal end. Claims 16 and 20 are similarly rejected. Claims 2 – 15 and 17 – 19 are rejected due to their dependency on claim 1 or 16.
The phrase “wherein the knitted structure has a t least two densities relative to a central axis” in claim 16 is indefinite. For purposes of the claim the “central axis” is considered to be the axis running longitudinally along the tube through the center of the cross section. The tube is not claimed as being layered in any manner. The disclosure teaches that the tubular body has density variations relative to a central axis when the fabric is layered. Is the applicant limiting claim 16 to a layered structure wherein in the different layers have different densities? Or is the tubular body recited in claim 16 a single layer fabric. It is unclear how the density can vary relative to the central axis in a single layer structure. Claims 17 – 19 are rejected due to their dependency on claim 16
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
jlj
September 8, 2022





/JENNA L JOHNSON/Primary Examiner, Art Unit 1789